Citation Nr: 0122376	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  96-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Recovery of indebtedness due to overpayment of improved 
pension benefits.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active duty from April 1943 to November 1945.

This decision arose from a November 1995 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO) which denied the veteran's request for 
waiver of charged indebtedness to VA in the amount of $2,024. 

The Board of Veterans' Appeals (the Board) remanded this case 
to the RO for additional development, to include a 
determination of whether the charged indebtedness was validly 
created.  A January 1999 supplemental statement of the case 
concluded that the debt was validly created because the 
veteran failed to return a Eligibility Verification Report 
(EVR) for the period from July 1, 1992 to June 30, 1993.  
This case was returned to the Board in August 2001.


FINDINGS OF FACT

1.  Improved pension payments to the veteran were stopped 
effective July 1, 1992 because the veteran failed to file an 
income statement; it was determined that there was an 
overpayment of $2,024.00 from July 1, 1992 to August 31, 
1993.

2.  The veteran subsequently presented information to VA 
which indicates that he was entitled to receive improved 
pension benefits for the period from July 1, 1992 to August 
31, 1993.


CONCLUSION OF LAW

The debt of $2,024.00 was not validly incurred.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.260, 3.262, 3.661 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks relief from indebtedness created 
by an overpayment of his VA pension benefits.  As noted in 
the Introduction, this case was remanded to the RO in June 
1998 for adjudication of the issue of whether the debt of 
$2,024 was validly incurred.  The RO determined that the debt 
was validly incurred because the veteran had never returned 
his EVR for the period of July 1, 1992 to June 30, 1993.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision. 

Factual Background

The veteran was granted pension benefits in a rating decision 
dated in May 1980.  According to a March 1981 Report of 
Contact, the veteran was receiving monthly benefits from the 
Social Security Administration of $402.00.  

Copies of EVRs are on file, with the most recent EVR received 
in August 1992, covering the period from July 1, 1991, to 
June 30, 1992.  According to that form, the veteran's gross 
monthly income consisted of $474.00 from Social Security and 
$54.00 from Public Assistance.

According to a VA letter sent to the veteran in April 1994, 
pension payments were being stopped because the veteran had 
not returned an EVR form which had recently been sent to him.  
According to a May 1994 letter from VA, the veteran owed 
$2,024 due to an overpayment of his pension benefits.  A 
September 1995 letter to the veteran indicated that he had 
not responded to previous correspondence from VA and that he 
needed to contact VA immediately regarding settlement of the 
debt.

According to a statement from the veteran which was received 
by VA in October 1995, although he normally filed his EVR in 
July of each year, he did not file one in 1994 because 
starting in June 1994 he began receiving additional income in 
the form of a monthly $500.00 annuity check.  Because of the 
annuity, he felt that he was no longer eligible for his VA 
pension benefits.  The veteran indicated that he had reported 
this information to VA and, when his pension checks stopped, 
he thought that the matter had been resolved.  

A November 1995 decision of the Committee on Waivers and 
Compromises denied waiver of repayment of indebtedness in the 
amount of $2,024.

A VA Form 20-5655, Financial Status Report, was received from 
the veteran in January 1996, in which it was reported that 
the veteran's monthly income included $529.00 from Social 
Security and $500 from a Trust Annuity, for a total of 
$1,029.00.  His total monthly expenses were approximately 
$1,070.00.

A notice of disagreement was received from the veteran in 
January 1996.  A statement of the case was issued in June 
1996.  In his substantive appeal, which was received by VA in 
July 1996, the veteran contended that he had been living in a 
pick-up truck style camper and did not have a set mailing 
address.  He said that he had not responded to the VA notice 
sent to him in May 1994 because he had not received it.  He 
maintained that he was entitled to receive the pension checks 
for each month that he actually received a check.

A May 1998 supplemental statement of the case concluded that 
the veteran's request for waiver of indebtedness had not been 
timely filed.  This appeal followed.

As noted in the Introduction, this case was remanded by the 
Board in June 1998 so that the RO could consider the matter 
of the validity of the charged indebtedness.

A September 1998 VA written monthly audit for the period from 
July 1, 1992 to August 31, 1993 showed an overpayment of 
$2,024.  A January 1999 supplemental statement of the case 
determined that the indebtedness of $2,024 was valid because 
the veteran had failed to return an EVR sent to him in 
November 1995. 

Law and Regulations

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse. 38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (2000).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits. 38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2000). Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived. 38 C.F.R. § 
3.660(a)(3) (2000).

Under 38 C.F.R. § 3.661(b)(2), discontinuance of improved 
pension shall be effective the first day of the 12-month 
annualized period for which income (and net worth in an 
improved pension case) was to be reported or the effective 
date of the award, whichever is later.  For purposes of 
adjustment of an overpayment, if evidence of entitlement to 
improved pension for any period for which payment of improved 
pension was discontinued for failure to file an Eligibility 
Verification Report is received at any time, payment of 
improved pension shall be awarded for the period of 
entitlement for which benefits were discontinued for failure 
to file an Eligibility Verification Report.  38 C.F.R. 
§ 3.661(b)(2)(i, ii) (2000).

When payment of improved pension benefits has been terminated 
for failure to file income and expense information, such 
payments for the discontinued period may be made if evidence 
of entitlement to improved pension benefits is received at 
any time.  38 C.F.R. § 3.661(b)(2)(ii).

Analysis

Initial matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Recently enacted regulations 
further define VA's notification and assistance 
responsibilities.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to this case.  

In this case, the veteran has been notified by the RO of the 
pertinent law and regulations, as well as his due process 
rights.  He has been given ample opportunity to present 
evidence and argument in support of his appeal.  Moreover, 
the Board remanded this case in June 1998 for further 
procedural development.  By its very nature, the issue 
involved here does not require additional evidentiary 
development.         Under such circumstances, another remand 
would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  
Discussion

As noted by the Board in its June 1998 remand, it must 
initially be determined whether incurrence of the charged 
indebtedness was validly incurred prior to adjudication of 
any other related issues, such as whether the veteran's 
request for waiver of the debt was timely filed.  This is 
true because if it is determined that incurrence of the debt 
is not valid, then other related issues are essentially moot.
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98. Under 38 
U.S.C.A. § 7104(c), the Board is bound by the precedent 
opinions that are issued by the Office of the VA General 
Counsel.

In this case, as discussed in detail above, an overpayment 
was created when VA did not receive an EVR from the veteran 
for the period from July 1992 to June 1993.
The regulation provides, however, that when payment of 
improved pension benefits has been terminated for failure to 
file income and expense information, such payments for the 
discontinued period may be made if evidence of entitlement to 
improved pension benefits is received at any time.  38 C.F.R. 
§ 3.661(b)(2)(ii).  

Although the veteran should have filled out and returned his 
EVR for the period from July 1992 to June 1993, he did notify 
VA in October 1995 of his changed circumstances.  He 
indicated that he began receiving an additional monthly 
annuity of $500 that would make him ineligible for pension 
benefits beginning June 1994.  A financial report confirming 
the veteran's October 1995 statement was received by VA in 
January 1996.  In other words, the veteran subsequently 
furnished information which indicates that he was entitled to 
receive improved pension benefits for the period up to June 
1994.  

The October 1995 statement is therefore evidence of 
entitlement to improved pension benefits for the period of 
the alleged overpayment, July 1, 1992 to August 31, 1993.  
The delayed receipt of such evidence is irrelevant under the 
provisions of 38 C.F.R. § 3.661(b)(2)(ii).  Since there is 
evidence of entitlement to pension benefits during the period 
in question, there can be no overpayment of such payments.

Based on the above analysis, the Board concludes that the 
$2,024 debt was not validly incurred.  The appeal is allowed 
to that extent.  Any downstream issues, such as timely filing 
of the veteran's request for a waiver of recovery of such 
indebtedness, are accordingly rendered moot.


ORDER

The veteran's indebtedness to VA in the amount of $2,024 was 
not validly incurred.
Recovery of such amount is precluded.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

